OPINION — AG — **** DUAL OFFICE HOLDING — APPLICABLE AT TIME OF APPOINTMENT **** TITLE 51 O.S. 1971 6 [51-6], PROHIBITING DUAL OFFICE HOLDING, APPLIES TO MEMBERS OF LOCAL BOARDS OF EDUCATION AND TO MEMBERS OF THE STATE BOARD OF PUBLIC ACCOUNTANCY; NO PERSON MAY SERVE IN BOTH SUCH CAPACITIES. ALTHOUGH APPOINTMENTS TO THE STATE BOARD OF PUBLIC ACCOUNTANCY ARE SUBJECT TO SUBSEQUENT SENATE CONFIRMATION, THE APPOINTMENT MAY PROPERLY EXERCISE THE DUTIES OF THAT OFFICE DURING THE INTERIM PERIOD BEFORE CONFIRMATION. THE PROHIBITION AGAINST DUAL OFFICE HOLDING IS THEREFORE EFFECTIVE AT THE TIME OF THE APPOINTMENT IS ACCEPTED RATHER THAN AT THE TIME OF CONFIRMATION. CITE: 59 O.S. 1971 15.5 [59-15.5], 51 O.S. 1971 6 [51-6], 59 O.S. 1971 15.2-15.3 [59-15.2] — [59-15.3](C. LARRY PAIN)